Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Power of Attorney Geza Ziegler (Reg. No. 44004) on 22 Mar 2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A device for generating a projected image based on an activity related parameter, the device comprising:  
a first sensor for detecting the activity related parameter; 
a second sensor for detecting an orientation of the device;
a processor coupled to the first sensor for creating information from the detected activity related parameter;
a light source for emitting a light beam from the device to project the created information as an image onto a ground surface outside the device; and 


Claim 9 has been amended as follows:
The device according to claim 8, wherein the detected activity related parameter is a speed of the device and the marker indicates the speed of the device.

Claim 10 has been amended as follows:
The device according to clam 8, wherein the detected activity related parameter is a heart rate and wherein the processor is configured to create the information based on the heart rate.

Claim 12 has been amended as follows:
A system for generating a projected image based on an activity related parameter, the system comprising: 
a processor configured to determine the activity related parameter; 

a device for projecting the image onto a ground surface outside the device; 
the device comprising: 
a light source for emitting a light beam from the device to project the image onto the ground surface
at least a first actuator for adjusting a relative direction of the light beam towards the ground surface with respect to an orientation of the device relative to the ground surface, 
wherein 

Election/Restrictions
Claims 1 and 12 are allowable. The restriction requirement between a device used on a user's head v. a bicycle for generating a projected image , as set forth in the Office action mailed on 26 Jul 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 26 Jul 2021 is withdrawn.  Claims 7, 15, and 18 , directed to a device used on a 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither individually nor in combination, at least “wherein the projected image is a marker of light rendered on the ground surface at a distance from the device, which marker of light is rendered on the ground surface further away from the device if the activity related parameter is low and closer to the device if the activity related parameter is high” as recited in the independent claims 1 and 12. In particular, Takahashi et al. (US PG Pub No. 2003/0018274), a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799